Gilchrist, J.
The law in, force when the usury in this case
is alleged to have been received, was the act of 1791; N. H. Laws 133, (Ed. of 1830 ;) as the Revised Statutes did not take effect until the 1st day of March, 1843. Under that act it is necessary to state in the plea that the excess was received upon a corrupt agreement, in order to bring the case within the statute. Copeland vs. Jones, 3 N. H. Rep. 116 ; Olcott vs. Alden, 6 N. H. Rep. 516. The plea in tins case contains no allegation of any corrupt agreement, and for this reason it is defective. The demurrer is well taken, and upon it there must be

Judgment for the plaintiff.